Case: 13-14590   Date Filed: 02/02/2016   Page: 1 of 2


                                                                       [PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                        ________________________

                                No. 13-14590

                        ________________________

                  D.C. Docket No. 3:09-cv-13602-MMH-JBT



EARL E. GRAHAM,
as PR of Faye Dale Graham, deceased,

                                               Plaintiff - Appellee,

versus

R.J. REYNOLDS TOBACCO COMPANY,
individually and as successor by merger to the Brown and
Williamson Tobacco Corporation and The American Tobacco
Company,
PHILIP MORRIS USA, INC.,

                                               Defendants - Appellants,

LORILLARD TOBACCO COMPANY, et al.,

                                               Defendants.
                Case: 13-14590    Date Filed: 02/02/2016    Page: 2 of 2


                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

Before TJOFLAT, Acting Chief Judge, HULL, MARCUS, WILSON, WILLIAM
PRYOR, MARTIN, JORDAN, ROSENBAUM, JULIE CARNES, and JILL
PRYOR, Circuit Judges.

BY THE COURT:

        In an earlier order of this Court, we granted a petition for rehearing en banc

in this case. After that order was issued, Chief Judge Carnes discovered that he

may be recused and, in an abundance of caution to avoid any appearance of

impropriety, he has recused himself from any participation in the decision of this

case.

        This court’s earlier order granting rehearing en banc is therefore

VACATED. As a majority of the judges of this Court in active service and eligible

to hear it have voted in favor of granting rehearing en banc, it is ORDERED that

this case will be reheard en banc. The panel’s opinion is VACATED.




                                           2